Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 5 allowed.

Response to Arguments
Applicant’s arguments/remarks with respect to claim 1 have been fully considered but are moot because the arguments do not directly apply to the new combination of references being used in the current rejection.
Claims 1-6, 9-10 and 12 will not be interpreted under 35 USC § 112(f) due to the amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 12 and 13 rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-142317 A to Wada (reference provided in the IDS filed 3/12/2020; note, the citations below are to US 20160323503 A1 to Wada which serves as an English translation) in view of US 20200204725 A1 to Li (note, the foreign priority date 9/5/2017).

Regarding claim 1, Wada discloses an electronic device comprising: 
at least one image capturing device (para [0036] and fig. 1A, camera 4); 
at least one display device (para [0036] and fig. 1A, monitor 5); and 
at least one control circuitry (para [0042] and fig. 2, CPU 2), wherein 
the at least one image capturing device is disposed in a peripheral region of a display screen of the display device (fig. 1A shows camera 4 in the peripheral region), and 
the control circuitry performs a display process of displaying a line-of-sight guidance image on the display screen around an arrangement position of the at least one image capturing device, to guide a line of sight of a human imaging subject to a reference region of the display screen, the reference region being suited to image capturing by the at least one image capturing device (para [0038]-[0040] and fig. 1B, “smartphone 100 displays an object in an object display area 32 on monitor 5 in order to lead gaze of user 30 to camera 4 . . . Accordingly, the user stares at the object displayed near the camera, whereby an image can be captured with the user looking directly at camera 4”).
Wada fails to disclose the further limitations wherein the line-of-sight guidance image is displayed on both sides of a notch so as to flank the notch, and wherein the at least one image capturing device is disposed in the notch formed in the peripheral region.

It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Wada in view of the above teachings of Li because a special-shaped screen with notches for component, e.g. camera, provides greater screen ratio (Li, para [0051]).

Regarding claim 2, Wada discloses wherein the control circuitry, in response to an input of an image capturing command, performs the display process so as to display the line-of-sight guidance image in a prescribed location and subsequently display the tine-of-sight guidance image in such a manner that the line-of-sight guidance image appears approaching the arrangement position at each prescribed timing (para [0071]-[0075] and figs. 10 and 11, “Smartphone 100E can lead the gaze of the user from face location 31 to camera 4 by displaying the animation on monitor 5 to start from face location 31 at which the user tends to stare . . . smartphone 100E may display animation 35 based on a touch operation of the user onto monitor 5”).

Regarding claim 12, the control circuitry of claim 12 is rejected based on the same rationale as the electronic device of claim 1.

Regarding claim 13, the method of claim 13 is rejected based on the same rationale as the electronic device of claim 1.

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Wada in view of Li, further in view of JP 2012187178 A to Kamimura, and further in view of US 9344673 B1 to Buchheit et al., hereinafter Buchheit.

Regarding claim 3, modified Wada discloses the electronic device according to claim 1, and Wada further teaches wherein the control circuitry performs: 
a first calculation process of analyzing first images of eyes of the human imaging subject to calculate the line-of sight of the user (para [0084]) 
Wada fails to explicitly disclose calculating the center-of-gravity locations of pupils of the human imaging subject with reference to centers of the eyes.
However, in analogous art, Kamimura discloses calculating the center-of-gravity locations of pupils of the human imaging subject with reference to centers of the eyes (see para [0040]-[0041]).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings and gaze detection of Wada in view of the above 
However, the combined teachings of Wada and Kamimura fail to explicitly disclose
a first decision-making process of comparing the center-of-gravity locations with threshold values to determine whether or not the line of sight is being directed at the at least one image capturing device, wherein the control circuitry, upon determining in the first decision-making process that the line of sight is being directed at the at least one image capturing device, performs the display process so as to display auxiliary line-of-sight guidance images in the reference region to guide the line of sight to the reference region. 
However, in analogous art, Buchheit discloses, wherein “if a sustained user eye gaze is detected at camera lense, the method can continue to step 640, else proceed to step 635. In step 635, the overlay can be presented within the interface to direct the user gaze to the camera lense” (see col. 6 ln. 38-42 and fig. 6).
Therefore a combination of Wada, Kamimura and Buchheit discloses the additional limitations of claim 3.
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings and gaze detection of modified Wada further in view of the above teachings of Buchheit because displaying/removing the guidance animation when necessary/unnecessary is an obvious feature to save power or avoid cluttering the display region and the like.

Claims 4 and 7 rejected under 35 U.S.C. 103 as being unpatentable over Wada in view of Li, further in view of Buchheit.

Regarding claim 4, modified Wada discloses the electronic device according to claim 1, wherein the control circuitry performs: 
a second calculation process of analyzing first images of eyes of the human imaging subject to calculate, as a line-of-sight position, a location on the display screen corresponding to the line of sight (para [0084] of Wada, “gaze detection unit 230 detects the gaze of the user based on locations of the pupils of the user in the face image. As one example, gaze detection unit 230 detects the gaze of the user as coordinates on smartphone 100F”). 
Modified Wada fails to teach a second decision-making process of determining, in accordance with whether or not the line-of-sight position is in the reference region, whether or not the line of sight is being directed at the reference region, wherein the control circuitry, upon determining in the second decision-making process that the line of sight is being directed at the reference region, performs the display process so as not to display the line-of-sight guidance image.
However, in analogous art, Buchheit discloses a second decision-making process of determining, in accordance with whether or not the line-of-sight position is in the reference region, whether or not the line of sight is being directed at the reference region, wherein the control circuitry, upon determining in the second decision-making process that the line of sight is being directed at the reference region, performs the display process so as not to display the line-of-sight guidance image (col. 6 ln. 38-42 and fig. 6, “if a sustained user eye gaze is detected at camera lense, the method can continue to step 640, else proceed to step 635. In step 635, the overlay can be presented within the interface to direct the user gaze to the camera lense”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of modified Wada in view of the above teachings 

Regarding claim 7, modified Wada discloses the at least one image capturing device 
However, modified Wada fails to teach displaying the line-of-sight guidance image around an arrangement position of one of the plurality of image capturing devices as claimed.
However, in analogous art, Buchheit discloses the at least one image capturing device comprising a plurality of image capturing devices, wherein the control circuitry, in response to an input of an image capturing command, performs the display process so as to display the line-of-sight guidance image around an arrangement position of one of the plurality of image capturing devices that is used in the image capturing (col. 5 ln. 5-26, fig. 3 and 114 of fig. 1, the guidance image may be presented relative to  a front or rear camera depending on a photographing mode. Also consider the guide mapping table of fig. 7 and col. 7 ln. 7-34 which includes camera location information). 
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of modified Wada further in view of the above teachings of Buchheit because displaying/removing the guidance animation when necessary/unnecessary is an obvious feature to save power or avoid cluttering the display region and the like.

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Wada in view of Li, further in view of US 20090304232 A1 to Tsukizawa, and further in view of Buchheit.

Regarding claim 6, modified Wada teaches wherein the control circuitry performs a third calculation process of analyzing a second image of a face of the human imaging subject, to calculate, 
Although modified Wada discloses detecting the line-of-site of the user, modified Wada fails to disclose the determining the line-of-site based on a calculated face-center position as claimed.
However, in the analogous art of gaze tracking Tsukizawa discloses determining a gaze direction based on a calculated three dimensional position of a center of a face of a subject (para [0010]-[0011]).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of modified Wada in view of the above teachings of Tsukizawa to calculate, as a face-center position, a location on the display screen corresponding to a center of the face of the human imaging subject, in order to improve accuracy of gaze detection (Tsukizawa, para [0007]).
However, the combination of Wada, Li, and Tsukizawa fails to teach wherein the control circuitry performs the display process so as to change a display position of the line-of-sight 
However, in analogous art, Buchheit discloses wherein the control circuitry performs the display process so as to change a display position of the line-of-sight guidance image in accordance with a location arrangement of the 
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of modified Wada further in view of the above teachings of Buchheit because displaying/removing the guidance animation when necessary/unnecessary is an obvious feature to save power or avoid cluttering the display region and the like.

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Wada in view of Li, further in view of US 20170221244 A1 to Hiraga et al., hereinafter Hiraga.

Regarding claim 9, modified Wada discloses the electronic device according to claim 1, but fails to disclose wherein the control circuitry performs the display process so as to change a 
However, in analogous art, Hiraga teaches wherein the control circuitry performs the display process so as to change a display position of the line-of-sight guidance image in accordance with a tilt condition of the electronic device (see para [0352] and fig. 13A, “the rotation guide 41 and the rotation marker 42 may be displayed near the front camera 62 as illustrated in FIG. 13(a). This configuration enables the user's gaze to be directed toward the vicinity of the front camera 62 at the time of capturing an image. Further, the user can keep his/her gaze toward the vicinity of the front camera 62 when he/she rotates the smartphone 2 and captures images while visually checking the rotation guide 41 and the rotation marker 42. This can improve the operability”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings and guidance image of modified Wada in view of the above teachings of Hiraga, by combining the functionality of a line-of-sight guidance image and device rotation guidance image to increase operability (Hiraga, para [0352]).

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Wada in view of Li, further in view of US 20160378295 A1 to Cousins.

Regarding claim 10, modified Wada discloses the line-of-sight guidance image including a plurality of partial line-of-sight guidance images (para [0071]-[0075] and figs. 10 and 11 of Wada, “Smartphone 100E can lead the gaze of the user from face location 31 to camera 4 by displaying the animation on monitor 5 to start from face location 31 at which the user tends to stare”).

However, Wada does teach in para [0040] that the animation may be other than an arrow.
Additionally, para [0030] and fig. 2C of Cousins discloses a cursor enhancement effect wherein “the ripples 218 may move towards the cursor 156. The ripples 218 may form a series of concentric rings that allow an observer to visually identify the center of movement as the rings move away from (or toward) the cursor location, thereby identifying the display containing the cursor 156 based on the movement.”
 Furthermore, it would have been an obvious design choice to one with ordinary skill, in the art before the effective filing date of the invention, to implement the guidance animation of Wada using a particular shape, such as concentric rings rather than arrows, because the choice of the particular animation shape does not significantly affect the underlying function of drawing the user’s attention, and because cousins teaches that the rippling concentric rings can draw attention to make the cursor location more obvious to or noticeable by the user in a shorter period of time (Cousins, para [0030]). Therefore a combination of Wada and Cousins teaches all the limitations of claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN R SMITH whose telephone number is (571)270-1318.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/STEPHEN R SMITH/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484